ORDER
On May 5, 1980, this Court’s Disciplinary Counsel filed a petition setting forth that respondent, Robert T. Flynn, a member of the Bar of this State had been transferred to inactive status by our order entered April 21, 1980. The petitioner requested this Court appoint substitute counsel for Robert T. Flynn, pursuant to our Rule 42-18(a), in the matter of the estate of Annie Hulme. Joseph B. Carty is hereby appointed as substitute counsel for Robert T. Flynn, pursuant to Rule 42-18, in the matter of the estate of Annie Hulme pending in the Probate Court of the City of Pawtucket, Probate number 21299.